Citation Nr: 1210708	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel





INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.

This appeal arose before the Board of Veterans' Appeals from a December 2006 rating action of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefits requested.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss originated in service.

2.  The Veteran's tinnitus originated in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Given the disposition of the claims at issue, the Board finds that further discussion as to whether VA's obligations under the VCAA have been met are moot.  The Board notes that in March and May 2006 communications, VA notified the Veteran of the general criteria for how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Laws and regulations

To establish service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection for a hearing loss disorder may be granted if the disability results from disease or injury incurred in or aggravated by service, or if a sensorineural-type hearing loss disability was demonstrated to a compensable degree within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In addition, the law provides that, where a Veteran served ninety days or more of active military, naval, or air service, and certain chronic diseases, such as organic disease of the nervous system (i.e., sensorineural hearing loss) become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been so incurred in service, even though there is no evidence of such disease in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 3.303(b) (2011).

The absence of in-service evidence of hearing loss is not fatal to a claim for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 159 (1993).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In some circumstances, questions concerning the origin of a disorder are susceptible of lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011), 38 C.F.R. § 3.102, 4.3 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, at 54.

Factual background and analysis

The Veteran has alleged that he suffers from both hearing loss and tinnitus as a direct result of noise exposure experienced in service.  He stated that he was an aircraft mechanic and was exposed to engine noise on the flight line.  Therefore, he believes that service connection for both disorders should be awarded.

The service treatment records show that the Veteran had normal hearing, based on the whisper test, at both entrance to and exit from service.  The Board finds, however, that the presence of a hearing loss cannot be established or ruled out based solely on a normal whisper test.  These tests are not valid indicators of hearing loss, since they do not provide frequency levels or other specific information.  Significantly, though, there were no documented complaints of either hearing loss or tinnitus while in service, or at his discharge therefrom.

The first notation of a hearing loss was made during a private audiology examination conducted in September 2005.  At the time of this examination , the Veteran denied having tinnitus.  However, audiological testing revealed a sloping mild to moderately severe sensorineural hearing loss bilaterally, with the left ear being slightly worse.  His speech discrimination was noted to be "good."  There was no mention made of the etiology of the hearing loss.

In August 2007, the Veteran's private audiologist provided a statement to VA.  The Veteran was noted have a longstanding history of hearing loss.  An evaluation performed on August 17, 2007 demonstrated a severe bilateral hearing loss, with fair speech discrimination on the right and poor discrimination on the left.  The audiologist stated that 

[The Veteran's] high frequency hearing loss may likely be related to his previous exposure to excessive noise levels of the jet engines while in the military.  The higher frequencies have been shown to be more susceptible to the damaging effects of noise and there is the likelihood of noise exposure causing or contributing to permanent hearing loss.

The Veteran was then afforded a VA examination in February 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
65
LEFT
35
35
70
70
        60

Speech audiometry revealed speech recognition ability of 78 percent in both ears.  The Veteran stated that he had been exposed to jet aircraft noise while serving on the flight line during active duty.  He also reported that he had worked for Hitachi from 1966 until his retirement in 1995; he was a process operator and a floor supervisor.  However, he indicated that hearing protection was required on-the-job and was worn most of his career.  He also referred to recreational noise exposure while hunting, although he stated that this was limited to three to four shots a year.  He was routinely exposed to the noise of lawn equipment and power tools.  He stated that he wore hearing protection when engaged in these activities.  He further complained of intermittent, bilateral tinnitus, which had had its onset approximately 15 to 20 years before.

The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not to be related to his service.  It was noted that his hearing was normal on whisper voice test at both entrance to and exit from service (although, as noted above, this test is not a valid indicator of hearing loss).  Significantly, there were no complaints made during service of either condition, to include at the time of separation from service.  The first notation of hearing loss was made in 2005, some 44 years following the Veteran's separation from service (the Veteran made no mention of treatment or complaints concerning either disorder prior to this date).  The examiner stated that there was, therefore, no evidence of chronicity or continuity of care.  He had also had 29 years of occupational exposure compared to only three years of service exposure.  Therefore, the relationship between his current hearing loss and tinnitus was purely speculative.  The examiner also referred to a 2005 Institute of Medicine's Landmark Study on Military Noise Exposure that found there was no way of predicting who will be exposed and who will suffer a hearing loss or tinnitus from a period of service or occupational specialty.  As a consequence, it was determined that it was less likely than not that these conditions were due to the Veteran's service.

In May 2008, the Veteran's spouse provided a statement, in which she indicated that she had known the Veteran for 49 years (beginning while he was in service) and indicated that she remembered he had hearing loss even in service.
 
In July 2008, a private audiologist provided another statement.  It was noted that the Veteran had been seen in the clinic in July 2008; he was noted to have had excessive noise exposure as a machinist in service.  Testing demonstrated the presence of a mild to severe sensorineural hearing loss.   It was stated that 

[The Veteran] has related to me the history of his noise exposure during and after his military service.  The hearing loss [the Veteran] has is consistent with the type of excessive noise exposure incurred during his time of military service.  It is in my professional opinion [the Veteran's] hearing loss is least as likely as not related to his service as a machinist while in the Marines."

Following a careful consideration of the evidence of record, the Board has determined that entitlement to service connection for a bilateral hearing loss and tinnitus is warranted.  The first element of Hickson, supra, has clearly been met in this case; that is, the Veteran does suffer from a bilateral hearing loss disability for VA purposes and from tinnitus.  Thus, the presence of current disabilities has been clearly established.  The Board also concedes that exposure to noise in service is consistent with the nature of the Veteran's service.  Therefore, the second element of Hickson, evidence of in-service incurrence of an injury, has been established.  

With respect to the third element of Hickson, evidence of a causal nexus between an in-service disease or injury and the current disability, the Board notes that the record contains two positive medical opinions, and one opinion that is against the claim.  Each medical opinion is problematic in some measure.  The February 2005 audiologist indicated that the Veteran's hearing loss "may be related" to the noise exposure experienced in service.  Such speculative opinions are generally not persuasive.  See Winsett v. West; 11 Vet. App. 420 (1998); aff'd 217 F.3d 854 (Fed. Cir. 1999); cert. denied, 528 U.S. 1193 (2000); see also Bostain v. West, 11 Vet. App. 124-127 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).   The writer also gave no consideration to the Veteran's post-service noise exposure.

The July 2008 statement indicated that the Veteran's in-service and post-service noise exposure history had been taken into consideration, but he notably did not identify such exposures to allow for comparison to the Veteran's own statements of record.
 
The February 2008 VA examiner relied in part on the results of whispered voice testing.  More importantly, he did not take into consideration the lay evidence concerning the presence of hearing loss and tinnitus in service and since service, and that the Veteran's post-service occupational noise exposure was alleviated through the use of hearing protection.  

The Board finds that the July 2008 opinion in particular, as it compares the Veteran's current hearing loss to what would be expected to result from the type of service noise exposure encountered by the Veteran, is more persuasive than the February 2008 VA opinion.  At the very least, the evidence in favor of the claim is in equipoise with that against the claim.  Accordingly, service connection for bilateral hearing loss is warranted.

With respect to tinnitus, given the statement of the Veteran's wife to the effect that hearing loss was present in service, and given the apparent belief by the Veteran and his wife that the hearing loss and tinnitus symptoms were essentially the same disorder, the Board finds that the evidence also supports service connection for tinnitus. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


